UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6649


WILLIAM HILL,

                Plaintiff - Appellant,

          v.

CHESAPEAKE CORRECTIONAL CENTER, Records Department,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:10-cv-00273-AJT-JFA)


Submitted:   December 16, 2010            Decided:   December 27, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Hill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             William   Hill    appeals        the    district    court’s      order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).        We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.        Hill v. Chesapeake Corr. Ctr., No. 1:10-

cv-00273-AJT-JFA (E.D. Va. Apr. 19, 2010).                    We dispense with

oral   argument   because      the    facts    and    legal     contentions    are

adequately    presented   in    the    materials       before    the   court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                        2